UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6599



DARNELL A. TOLES,

                                              Plaintiff - Appellee,

          versus


S. K. YOUNG; A. P. HARVEY; L. T. JANEWAY;
CORRECTIONAL OFFICER MIKE MULLINS, a/k/a
Correctional Officer Millin; SERGEANT SHORT;
GENE M. JOHNSON,

                                           Defendants - Appellants,


UNITED STATES OF AMERICA,

                                   Intervenor/Defendant - Appellee.




                             No. 02-6600



DARNELL A. TOLES,

                                             Plaintiff - Appellant,

          versus


S. K. YOUNG; A. P. HARVEY; L. T. JANEWAY;
CORRECTIONAL OFFICER MIKE MULLINS, a/k/a
Correctional Officer Millin, SERGEANT SHORT;
GENE M. JOHNSON,
                                             Defendants - Appellees,


UNITED STATES OF AMERICA,

                                     Intervenor/Defendant - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge;
Glen E. Conrad, Magistrate Judge. (CA-00-210)


Submitted:   December 19, 2002            Decided:   January 24, 2003


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


No. 02-6599 dismissed and No. 02-6600 affirmed by unpublished per
curiam opinion.


Darnell A. Toles, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Susan Foster Barr, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia; Mark Bernard Stern, Ara B.
Gershengorn, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In No. 02-6600, Darnell A. Toles appeals the district court’s

order granting summary judgment to the defendant prison officials

in his 42 U.S.C. § 1983 (2000) action attacking enforcement of the

prison’s grooming policy.      In No. 02-6599, the prison officials

cross-appealed, arguing the district court should have dismissed

Toles’ complaint on other grounds.       In No. 02-6600, we affirm the

district court’s order for the reasons stated by the district

court.   See Toles v. Young, No. CA-00-210 (W.D. Va. Mar. 6, 2002).

We dismiss the cross-appeal, No. 02-6599, for lack of standing.

See Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 333-34 (1980);

HCA Health Servs. of Va. v. Metropolitan Life Ins. Co., 957 F.2d

120, 123 (4th Cir. 1992).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                             No. 02-6599 - DISMISSED

                                             No. 02-6600 - AFFIRMED




                                    3